Marshall, Justice.
Pretermitting the issue of whether the appellant — as a signer of a petition for a referendum for the legalization and control of alcoholic beverages and liquors which was held in the City of Dallas pursuant to the provisions of Code Ch. 58-10 — was estopped to object to the legality and sufficiency of the petition, the requirement of Code Ann. § 58-1003 (Ga. L. 1937-1938, Extra. Sess., pp. 103, 105; 1972, pp. 207, 208), that the petition be signed by at least 35 per cent, of the registered voters, was directory only in this post-election attack, so thát its violation was not a ground of collateral attack on the election, the validity of which was properly upheld. Shead v. Scholes, 239 Ga. 804 (238 SE2d 859) (1977) and cits.

Judgment affirmed.


All the Justices concur.

Thomas C. Sanders, for appellees.